      Case 1:18-cr-02037-SMJ      ECF No. 209    filed 08/16/19   PageID.948 Page 1 of 1




1
                                                                            FILED IN THE
2                                                                       U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



3                                                                  Aug 16, 2019
                                                                       SEAN F. MCAVOY, CLERK

4                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
5
     UNITED STATES OF AMERICA,                    No. 1:18-CR-02037-SMJ
6
                                Plaintiff,
7                                                 ORDER ON JURY MEAL
                  v.
8
     LORENZO ELIAS MENDEZ,
9
                                Defendant.
10

11         IT IS THE ORDER of the Court that the jury in this case be committed to

12   the custody of a duly sworn bailiff or bailiffs, and,

13         IT IS FURTHER ORDERED that the United States District Court pay for

14   the meals of said jurors and bailiff(s) at the expense of the United States.

15         DATED this 16th day of August 2019.

16                       __________________________
                         SALVADOR MENDOZA, JR.
17                       United States District Judge

18

19

20



     ORDER - 1
